Citation Nr: 0416057	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus L5-S1. 


ATTORNEY FOR THE BOARD

William Henry, Law Student
Sabrina Tilley, Counsel 




INTRODUCTION

The veteran served on active duty from August 13, 1958 to 
September 4, 1958.  The veteran's DD Form 214 shows that his 
separation was due to physical disability that existed prior 
to service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Nashville, Tennessee.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

The Board finds that additional development is necessary 
prior to the completion of its appellate review.  

The available service medical records (SMR) show that the 
veteran reported that he sustained a low back injury while 
playing football in the fall of 1951, after which he had 
complaints of low back pain with sciatica.  He did have some 
gradual improvement until November 1957, when he was involved 
in an automobile accident.  After the latter injury, he 
experienced low back pain with right-sided sciatica.  A 
September 1958 clinical summary reflects a diagnosis of a 
herniation of the nucleus pulposus, L5 S1, on the right 
following injury sustained while playing football in 1951 
with subsequent re-injury in an automobile accident in 1957.  
The condition was not determined to have been sustained in 
the line of duty, but to have existed prior to the veteran's 
service.  

The Board observes that in September 2001 the National 
Personnel Records Center (NPRC) notified the VA that the 
veteran's SMR are unavailable, as they were apparently 
destroyed in the NPRC fire in 1973.  The NPRC certified that 
the veteran's SMR were "fire related".  Other sources, 
including the Office of the Surgeon General did not produce 
additional records.  The Board recognizes that there is a 
heightened obligation to assist the veteran in the 
development of his case in this situation, in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  See O'Hare v. 
Derwinski, 1 Vet .App. 365, 367 (1991).  

In a December 2002 Statement in Support of Claim, VA Form 21-
4138, the veteran contended that he had no back problems when 
he entered service, that he went through 2 weeks or more of 
basic training and that he began having back trouble in 
service after lifting a foot locker.  Although he did report 
having back injuries in 1951 and 1957, he stated that the 
doctor informed him that these injuries resulted in a pulled 
muscle or a strain.  

In the August 2003 VA Form 9, the veteran stated that he was 
involved in litigation with Gray Knox Marble Company for an 
on-the-job back injury that occurred following his separation 
from service.  The veteran reported that he has records in 
his possession showing that a back injury was related to his 
military service.  In view of the foregoing, the claim is 
REMANDED to the RO for the following actions:

1.  RO should ask veteran to identify all 
healthcare providers that treated him for 
the 1951 football injury and the November 
1957 automobile accident.  The RO should 
obtain necessary authorizations for 
release of medical records from the 
veteran.  Thereafter, the RO should 
obtain the records from each healthcare 
provider that the veteran identifies.  
All evidence obtained should be 
associated with the veteran's claim 
folder.

2.  The RO should ask for all records 
related to the veteran's litigation with 
Gray Knox Marble Company that the veteran 
has in his possession.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



